


COURT OF APPEAL FOR ONTARIO

CITATION:

Hinke v. Thermal
    Energy International Inc., 2012 ONCA 635

DATE: 20120925

DOCKET: C54586

Cronk, Juriansz and Epstein JJ.A.

BETWEEN

Thomas Vincent Hinke and Elena Shulkov

Plaintiffs (Appellants)

and

Thermal Energy International Inc. and Timothy
    Angus

Defendants (Respondents)

Paull N. Leamen, for the Appellants

Ian Godfrey, for the Respondents

Heard: May 10, 2012

On appeal from the judgment of Justice Timothy Ray of the
    Superior Court of Justice dated October 18, 2011, with reasons reported at 2011
    ONSC 5345.

Epstein
    J.A.:

A.

OVERVIEW

[1]

This
    proceeding arises out of a breakdown in the employment relationship between the
    appellant, Thomas Vincent Hinke, and his former employer, the respondent, Thermal
    Energy International, Inc. (TEI).  The parties settled their differences on
    June 5, 2005 by entering into an agreement containing four sub-agreements, each
    resolving a particular aspect of their dispute.

[2]

The
    settlement fell through. In breach of one of the sub-agreements requiring the
    parties to enter into a new employment agreement, TEI terminated Hinkes
    employment.  Hinke responded by commencing this action against TEI and the
    respondent, Timothy Angus who was then a senior executive at TEI. Hinke
    claimed, in addition to other relief, damages for wrongful dismissal, repayment
    of debts and expenses, and payment pursuant to a convertible debenture issued
    to him. TEI counterclaimed for damages based on alleged oppression, breach of
    fiduciary duty, and negligence.

[3]

Hinke
    moved for summary judgment on the portions of his claim involving wrongful
    dismissal, the repayment of debts and expenses, and the convertible debenture.

[4]

The
    motion judge allowed Hinkes motion in part by ordering TEI to pay damages for
    wrongful dismissal calculated on the basis of 18 months pay in lieu of notice.
     He dismissed Hinkes claims for the repayment of debts and expenses and held
    him to be bound by his release concerning the debenture. The motion judge ordered
    the balance of the claims, including those advanced in TEIs counterclaim, to proceed
    to trial and granted TEIs request that the enforcement of Hinkes judgment for
    wrongful dismissal be stayed pending the determination of the action.

[5]

Hinke
    appeals the stay and the dismissal of his claims concerning debts, expenses and
    the debenture.  He argues that he fulfilled his obligations under the June 5,
    2005 agreement, referred to by the motion judge as the framework agreement, and
    TEI must therefore fulfill its obligations.  With respect to the stay order,
    Hinke contends that the motion judge failed to properly apply the test set out
    in
RJR-MacDonald Inc. v. Canada (Attorney General)
, [1994] 1 S.C.R.
    311.

[6]

As I
    will explain, I see no error in the motion judges conclusion that the sub-agreements
    were severable and that Hinke could no longer claim for relief under the other
    sub-agreements. I also would not interfere with the motion judges exercise of
    discretion in ordering a stay.

[7]

I
    would therefore dismiss this appeal.

B.

background

[8]

Hinke
    founded TEI in 1991, after inventing and developing the thermal energy
    technology that was to be its backbone. During his almost 15 years at TEI, a publicly
    traded company, he served as the CEO, a director, and a principal shareholder. He
    was its President until December 2004. TEI continues to be listed on the TSX
    Venture Exchange in Toronto.

[9]

In
    2003, Hinkes employment with TEI was governed by an employment agreement,
    entered into on June 23 of that year.  Article 2 of this agreement provided as
    follows:

2.1     The term of this contract for services shall be for a
    term of two (2) years from and including the date hereof.

2.2     The contract may be renewed or extended at any time
    subject to the mutual agreement between the EMPLOYEE and the CORPORATION.

2.3     In the event of either contract termination or
    non-renewal or non-extension, the CORPORATION acknowledges that the EMPLOYEE
    would be eligible to receive reasonable and appropriate compensation and
    severance pay corresponding to EMPLOYEES past twelve (12) years of service to
    the CORPORATION.

[10]

In 2004, Hinke
    recruited Mr. Angus to a senior position at TEI. Angus became President in
    February, 2005, after Hinkes resignation to become Executive Vice President
    and Chief Technology Officer. Hinke remained Chairman of the Board.

[11]

By June of 2005 the
    seeds of four separate disputes had sprouted between Hinke and TEI: i) the extension
    of Hinkes employment agreement; ii) the settlement of a convertible debenture
    relating to a debt obligation Hinke claimed was owed to him; iii) whether any
    other debts were owed to or from  Hinke; and iv) whether Hinke was entitled to
    reimbursement for corporate expenses.

[12]

The framework
    agreement that the parties entered into for the purpose of resolving these
    disputes contained the following terms relevant to this appeal: a new
    employment agreement would be negotiated to replace the one signed in 2003,
    Hinke would accept a payment of $50,000 in settlement of his claim relating to
    the debenture, Hinke would have three weeks to provide an accounting of the
    debts he claimed were owed to him, and Hinke would have three weeks to provide
    corporate expense reports detailing outstanding business expenses.

[13]

These sub-agreements
    met with mixed success.

[14]

Shortly after signing
    the framework agreement, Hinke executed an agreement settling any claims he had
    under the debenture. He received $50,000 from TEI in return for his providing a
    signed release. With respect to the debts and expenses sub-agreements, the
    parties agreed that Hinke would document his claims and TEI would consider
    them.  He failed to do so.

[15]

With respect to the
    employment sub-agreement, Hinke received a draft of TEIs proposed employment
    agreement, reviewed it with his lawyer and provided TEI with his response.  TEI
    considered Hinkes refusal to accept its proposed employment agreement as cause
    for dismissal and terminated his employment on June 21, 2005.

[16]

Against this
    background Hinke sued TEI, claiming, in addition to other relief, damages for
    wrongful dismissal, the value of the debenture and the repayment of debts and
    expenses.

C.

REASONS OF THE MOTION JUDGE

[17]

In dealing with
    Hinkes motion for summary judgment on damages for wrongful dismissal, the
    motion judge concluded that there was no basis to find that Hinkes failure to
    sign the draft employment agreement amounted to just cause.  There was no issue
    requiring a trial and judgment, as described above, was granted.

[18]

The more contentious
    issue was the impact on the other sub-agreements of TEIs failure to fulfill
    its obligations under the employment sub-agreement. Hinkes position was that
    the four sub-agreements were interdependent. Since the employment sub-agreement
    was breached, the entire framework agreement was at an end. TEI submitted that
    the sub-agreements were severable. TEIs breach of the employment sub-agreement
    had no effect on the other sub-agreements that had been concluded in accordance
    with their terms.

[19]

The motion judge held
    that the sub-agreements were independent and severable.  He based this
    conclusion on a number of factors. He observed that there was nothing in the
    framework agreement to suggest that the parties intended the agreements to be
    interdependent.  In fact, there were factors indicating that the provisions
    were independent of each other.  The sub-agreements contained different
    compliance dates; the failure of one would not affect the others.  Further, the
    motion judge noted the explicit language of the framework agreement that
    demonstrated the parties intention to have four [4] separate and more
    formalized agreements.

[20]

Hinke had accepted $50,000
    in exchange for releasing his claim concerning the debenture. He had failed to submit
    his claims for debts and expenses as required under the terms of the other two
    sub-agreements. The motion judge therefore held that the remaining three
    sub-agreements had, in fact, been concluded and dismissed Hinkes claims based
    on them.

[21]

Finally, given that the
    issues left to be resolved arose out of the same business relationship, the
    motion judge held that it was appropriate to stay execution of Hinkes judgment
    for damages arising from wrongful dismissal pending the determination of the
    balance of the claims.

D.      ISSUES

[22]

This appeal raises the
    following issues:

(a)   whether the motion judge erred in
    determining that the four sub-agreements were severable and independent; and

(b)   whether the motion judge erred in
    staying the execution of the wrongful dismissal claim pending determination of
    the balance of the action.

E.      ANALYSIS

(1)

The Four Sub-Agreements  Interdependent or Severable and Independent?

[23]

Hinke maintains that
    the sub-agreements are interdependent.  He argues that, because TEI breached
    one of the sub-agreements, the entire framework agreement should be set aside. 
    As a result, his claims in relation to the debenture and other debts and
    expenses, would be reinstated.  In the framework agreement, he says, the
    parties intended to move forward to resolve all issues in a manner in which
    each party would be responsible to perform specific obligations.  He agreed to
    accept $50,000 in exchange for the convertible debenture and release TEI from
    the balance of the expenses owed to him only because TEI had agreed to provide him
    with a new employment agreement. In these circumstances, TEI cannot breach one
    aspect of the parties overall bargain  the promise to enter into a new
    employment agreement - and, at the same time, hold Hinke to his obligations
    under the others.

[24]

I would not give
    effect to this argument as I can find no error in the motion judges conclusion
    that, through the framework agreement, the parties intended to settle their
    differences concerning four separate issues in four separate agreements.  As
    the motion judge noted, the framework agreement separates each issue under a different
    heading, provides for separate times for completion, and explicitly states that
    each sub-agreement is distinct and separate.

[25]

It follows that the
    four sub-agreements that comprise the framework agreement are severable and the
    rights and obligations arising out of the provisions remain in force
    notwithstanding TEIs breach of one sub-agreement.

[26]

Furthermore, I would
    reject Hinkes argument, raised for the first time before this court, that by
    wrongfully dismissing him, TEI repudiated the framework agreement thereby bringing
    it to an end.  My conclusion that the sub-agreements are separate means, as I
    have said, that the breach of one has no effect on the others.  This argument
    fails as well when applied to the impact of the breach of the employment sub-agreement
    on the framework agreement as a whole. The test for fundamental breach is not
    met because TEIs breach of the employment sub-agreement did not deprive Hinke
    of substantially the whole benefit of the framework agreement. Significantly, Hinkes
    remaining rights include those under the 2003 employment contract:
Spirent
    Communications of Ottawa Ltd. v. Quake Technologies (Canada) Inc.
, 2008
    ONCA 92, 88 O.R. (3d) 721, leave to appeal to S.C.C. refused, [2008] S.C.C.A.
    No. 151.

[27]

I would therefore reject
    Hinkes arguments relating to the motion judges dismissal of his claims under
    the other three sub-agreements.

(2)

Was TEI entitled to a Stay?

[28]

Hinke submits that the
    motion judge erred by not addressing: (1) the merits of the counterclaim to
    determine if there was a serious issue to be tried; (2) whether TEI would
    suffer irreparable harm should the stay be refused; and (3) which party would
    suffer the greater harm from the refusal or granting of the stay:
RJR-
    MacDonald
.

[29]

The law is clear that a
    stay should be granted unless the counterclaim is without merit:
Freedom
    International Brokerage Company v. Anastakis (2006)
, 21 B.L.R. (4th) 246 (Ont.
    S.C.).  It is significant that Hinke did not, in the relief sought in his
    motion for summary judgment, seek dismissal of the counterclaim.  By inference,
    Hinke must consider the counterclaim as having sufficient merit so as to raise
    a genuine issue requiring a trial.

[30]

This inference, in
    addition to the motion judges conclusion that the claims remaining to be
    determined are connected, informed his exercise of discretion to grant a stay
    under rule 20.08
.

[31]

Absent a conclusion
    that the motion judge was clearly wrong or made an error in law, this court will
    not interfere with a discretionary decision:
R. v. Chiasson
, 2009 ONCA
    789, 258 O.A.C. 50.  I am of the view that neither is the case and there is
    therefore no reason to interfere with the exercise of the motion judges discretion
    to grant the stay requested by TEI.

[32]

I would not give
    effect to this ground of appeal.

F.       DISPOSITION

[33]

For these reasons, I
    would dismiss the appeal.  The respondents are entitled to their costs that I
    would fix in the amount of $8,000, including disbursements and applicable
    taxes.

Released:

SEP 25 2012                                    Gloria
    J. Epstein J.A.

RGJ                                                I
    agree E.A. Cronk J.A.

I
    agree R.G. Juriansz J.A.


